            Case 1:20-cv-02853-CM Document 6 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,

                                Plaintiff,

                    -against-
                                                                 20-CV-2853 (CM)
N.Y.C. DEPARTMENT OF CORRECTION
MEDICAL STAFF; JOHN DOE MEDICAL                                 CIVIL JUDGMENT
STAFF #1; JOHN DOE MEDICAL STAFF #2;
JOHN DOE DOCTOR #1; JOHN DOE
DOCTOR #2,

                                Defendants.

         Pursuant to the order issued June 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $400.00

in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
